UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4696
PAULETTA CUTTINO,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
               Lacy H. Thornburg, District Judge.
                          (CR-02-244-T)

                       Argued: June 4, 2004

                      Decided: July 20, 2004

       Before WILKINS, Chief Judge, and NIEMEYER and
                  TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Denzil Horace Forrester, Charlotte, North Carolina, for
Appellant. Jack M. Knight, Jr., Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee. ON BRIEF: Robert J. Conrad, Jr., United
States Attorney, Charlotte, North Carolina, for Appellee.
2                     UNITED STATES v. CUTTINO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Pauletta Cuttino appeals her convictions for eleven counts of bank
fraud, see 18 U.S.C.A. § 1344 (West 2000). Finding no error, we
affirm.

                                  I.

   Cuttino worked as a telephone operator for First Union Direct, a
division of First Union National/Wachovia Bank, from April 9, 2001
until January 25, 2002. In her position as an operator, Cuttino had
access to customers’ personal identification numbers (PINs) and
account information; she used that information to make unauthorized
withdrawals from customer accounts. These funds would then be
deposited into either Cuttino’s account or those of her associates.

   On November 25, 2002, Cuttino was arrested and James Gronquist
was appointed as her attorney. On December 11, Cuttino’s case was
placed on the trial calendar for January 6, 2003. On December 19,
Gronquist moved to continue the case and to withdraw as counsel of
record for Cuttino. Gronquist stated that Cuttino was dissatisfied with
his services and that he had advised her to immediately seek new
counsel in the event her motion to continue was denied.

   The motion to withdraw was referred to a magistrate judge, who
conducted a hearing and granted leave to withdraw. The district court
denied the motion to continue on December 23. On December 27,
Danielle B. Obiorah was appointed to represent Cuttino. Obiorah
moved for a continuance on December 31, asserting lack of time to
prepare for trial. The district court denied the motion that same day,
stating that it had listened to the tape-recorded proceedings regarding
the motion to withdraw and that "neither Mr. Gronquist nor the
Defendant presented a ground warranting his removal from the case.
                       UNITED STATES v. CUTTINO                          3
Indeed, the Defendant’s statements show her conscious refusal to
cooperate with her attorney was a personal decision, perhaps designed
to delay the trial." Supp. J.A. 8-9.

   On January 6, 2003, Obiorah’s second motion to continue was
denied and the case proceeded to trial. Cuttino’s primary defenses
were that she was not the individual making the calls on the tape-
recorded evidence and that she did not have the access required to
authorize wire transfers. Indeed, Cuttino claimed that because some
of the transfers occurred after she was terminated she could not be
responsible. Cuttino also argued that the Government did not properly
investigate or look into other potential suspects. Following a two-day
jury trial, Cuttino was convicted.1

                                    II.

                                    A.

   Cuttino first argues that the district court violated her Sixth
Amendment right to the effective assistance of counsel by denying the
motions to continue.2 "Not every restriction on counsel’s time or
opportunity to investigate or to consult with his client or otherwise to
prepare for trial violates a defendant’s Sixth Amendment right to
counsel." Morris v. Slappy, 461 U.S. 1, 11 (1983). The denial of a
continuance is improper only when there is "an unreasoning and arbi-
trary insistence upon expeditiousness in the face of a justifiable
request for delay." Id. at 11-12 (internal quotation marks omitted).
Because the court is granted great latitude in managing its time, we
review decisions regarding the trial calendar for abuse of discretion.
See id. at 11.
  1
     Prior to sentencing Obiorah sought leave to withdraw as counsel. The
motion was granted.
   2
     In her brief, Cuttino appears to argue at times that trial counsel was
ineffective even if there had been sufficient time to prepare. Because
ineffectiveness does not conclusively appear on the face of the record,
any such claim is not properly before us at this time. See United States
v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).
4                      UNITED STATES v. CUTTINO
   Here, the district court determined that because the case originated
in Charlotte, North Carolina and was being tried in Asheville, North
Carolina, granting a continuance would unduly burden witnesses and
attorneys, many of whom would have to revise their travel arrange-
ments. As noted above, the court also expressed doubt about the legit-
imacy of Cuttino’s dissatisfaction with prior counsel. See id. at 13
(stating that a request for a continuance is properly denied when it is
"a transparent ploy for delay"). We conclude, therefore, that denial of
the motions to continue was not an abuse of discretion by the district
court.

   Even if the district court did abuse its discretion in denying the
motions for continuance, Cuttino has failed to demonstrate that the
denial of the motions "specifically prejudiced" her case. United States
v. Stewart, 256 F.3d 231, 244 (4th Cir. 2001) (internal quotation
marks omitted). We agree with the Government that the case against
Cuttino involved "relatively straight forward bank fraud" and that
extensive preparation for a two-day jury trial was unnecessary. Br. for
the United States at 8. And, the record indicates that Obiorah was ade-
quately prepared for trial: she made opening and closing statements,
cross-examined witnesses, and made timely objections. Cuttino
claims that if granted a continuance, counsel could have traveled to
New York to interview potential witnesses, but she fails to specify
how these witnesses might have contributed to her defense. There-
fore, even if it is assumed that the district court abused its discretion
in denying Cuttino’s motions to continue, she suffered no "specific
prejudice."

                                   B.

   Cuttino also contends that the trial court abused its discretion in
overruling her objection to the admission of hearsay. See United
States v. Lancaster, 96 F.3d 734, 744 (4th Cir. 1996) (en banc) (stat-
ing standard of review). At trial, a witness for the Government testi-
fied that she was instructed to have checks made out in her name and
in the name of "Kareem Cuttino." Cuttino objected, arguing that the
statement was hearsay. The district court overruled her objection.

   The witness’ testimony was not hearsay. An out-of-court declara-
tion is hearsay only if it is a statement offered "to prove the truth of
                      UNITED STATES v. CUTTINO                       5
the matter asserted." Federal R. Evid. 801(c). An order or instruction,
however, is "neither true nor false and thus cannot be offered for its
truth." United States v. Shepherd, 739 F.2d 510, 514 (10th Cir. 1984).
Moreover, the court specifically instructed the jury that the testimony
was offered solely to explain the witness’ actions, thereby avoiding
any misunderstanding. See United States v. Love, 134 F.3d 595, 603
(4th Cir. 1998) ("We generally presume that a jury will follow cau-
tionary instructions regarding potentially prejudicial evidence.") We
therefore affirm the ruling of the district court.

                                 III.

  For the reasons set forth above, we affirm Cuttino’s convictions.

                                                          AFFIRMED